Citation Nr: 1528121	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-40 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.

2.  Entitlement to individual unemployability benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims of entitlement to SMC for aid and attendance and individual unemployability.  Although the Veteran submitted a timely notice of appeal, he regrettably died in August 2012, while his claims were still pending.  His surviving spouse ("appellant") is the substitute claimant in the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In her November 2014 substantive appeal, the appellant requested a Board video-conference hearing.  Such hearing was scheduled for June 2015, but shortly before the hearing took place the appellant submitted a request to reschedule her hearing date due to imminent major surgery.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without affording the appellant an opportunity for her requested hearing; therefore, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board video-conference hearing following the usual procedures.  A copy of the notice letter concerning the time and date of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

